Citation Nr: 1524398	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  10-40 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	E. P. Fernandez, One Time Agent


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The appellant, who is the decedent's surviving spouse, seeks entitlement to VA death pension benefits on the basis of her husband's service in the Republic of the Philippines during World War II.  The death certificate shows that the appellant's husband died in March 1995.

In June 2009, the RO denied the appellant's claim of entitlement to VA death pension benefits, accrued benefits, and dependency and indemnity compensation benefits.  The appellant subsequently indicated that she was only appealing the denial of the nonservice-connected death pension benefits.  Thereafter, a statement of the case was issued in August 2010 with regard to the issue of entitlement to nonservice-connected death pension, and the appellant perfected her appeal in September 2010, again indicating that she was only appealing the issue of entitlement to nonservice-connected death pension benefits.  In her September 2010 substantive appeal, the appellant also asked for a hearing before a Veterans Law Judge at VA Central Office in Washington, D.C. 

In May 2013, the Board of Veterans' Appeals (Board) advanced this matter on the docket due to the appellant's advanced age. 

The appellant was scheduled for the requested hearing at the Central Office in September 2013 and failed to appear.  She did not provide any reason for her failure to appear. 

In October 2013, the Board denied the claim of entitlement to nonservice-connected death pension benefits.  Thereafter, the appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  

Pursuant to a Janaury 2015 Joint Motion for Remand, the Court vacated the October 2013 Board decision for actions consistent with the JMR.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In the January 2015 JMR, it was indicated that the parties agreed that remand of appellant's claim of entitlement to nonservice-connected death pension benefits was warranted in order for the Board to implement the Court's holding in Tagupa v. McDonald, 27 Vet.App. 95 (2014) and to contact the appropriate service department in order to verify the service of the appellant's husband. 

The parties noted that the Secretary shall pay pension for nonservice-connected disability or death for service to the surviving spouse of each Veteran of a period of war who met the service requirements prescribed in section 1521(i) of title 38, U.S. Code, or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1541.  The parties observed that in order to establish basic eligibility for VA disability pension benefits, it was required, in part, that the individual in respect to whom pension is claimed be a veteran who had active military, naval, or air service.  The parties stated that by regulation, VA must "request verification of service from the service department" when the claimant has not submitted satisfactory evidence to prove service required for a VA benefit.  38 C.F.R. § 3.203(c).  The parties noted that in its recent decision in Tagupa, the Court held that a request to the National Personnel Records Center (NPRC) did not satisfy the regulation's requirement for contacting the service department.  

The parties noted that in the decision on appeal, the Board found that the decedent's service did not satisfy the requisite service for the appellant's basic eligibility for VA death pension benefits.  The parties indicated that in making this determination, the Board reviewed documents from the appellant indicating that the deceased served with various groups in the Philippines during the war.  The Board noted that this information was sent to the NPRC and that NPRC responded with negative verification.  The Board then stated that the service department's determination was binding on VA for purposes of establishing service in the U.S. Armed Forces and that the law specifically excluded such service mentioned above for purposes of entitlement to nonservice-connected pension benefits.  The Board then found that the appellant was not eligible for VA death pension benefits.  The parties observed that there was no indication that VA submitted the deceased's service for verification to the service department, only the NPRC.  See Tagupa, supra; see also 38 C.F.R. § 3.203(c).  

The parties agreed that the appellant's claim of entitlement to nonservice-connected death pension benefits should be remanded in order for the Board to implement the holding in Tagupa pursuant to the arguments above.

Accordingly, the case is REMANDED for the following action:

1.  Forward the information provided by the appellant and deceased claimant regarding the claimant's military service to the appropriate service department (as separate from the NPRC) and request verification of whether the deceased claimant had service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.  All requests and responses should be documented in the claims file.

2.  Thereafter, readjudicate the remaining issue.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

